Woods, J.,
delivered the opinion of the court.
Not concurring in one point in the views of the learned judge who heard this case below, we are constrained to reverse the judgment.
*568The sixth and seventh findings of the court are erroneous. The appellee, Alexander Thomas, was a tenant from year to year of Richard Thomas, deceased, who entered under the deed recorded December 15, 1878, and whose rights are correctly found by the court below; and, in this action at law, Alexander can only recover for improvements made by virtue of a claim to the premises under some deed or contract of purchase, made or acquired in good faith. That Alexander expected, in good faith, that Richard, his father, would recognize his right under the original deed, and expected that his father would give him the.land, and that be finally set up claim to the premises under the original deed, will not meet the conditions imposed by our statute on one seeking compensation for improvements. To make good his claim to compensation for improvements, Richard should have shown, that, when he made the improvements, he was claiming the premises under some deed or contract of purchase, made or acquired in good faith, and not that he- expected his father would recognize his supposed title to the lauds, and give him the samé. Alexander was not entitled to compensation for improvements, in our opinion.
Furthermore, the death of Richard, and the refusal of Alexander to pay any rent thereafter, terminated his tenancy, and for the year 1891 the plaintiffs below were entitled to recover, not the rent due under the former contract with the deceased landlord, but what the leased premises were shown to be reasonably worth.
Because of these errors, unfavorable and unjust to appellants, the judgment must be

Reversed and the cause remandedt